Exhibit 10.3

NON-INCENTIVE STOCK OPTION AGREEMENT

Under

ENCORE CAPITAL GROUP, INC.

2005 STOCK INCENTIVE PLAN

                     Shares of Common Stock

ENCORE CAPITAL GROUP, INC. (the “Company”), pursuant to the terms of its 2005
Stock Incentive Plan, as amended (the “Plan”), hereby grants to
                     (the “Optionee”) the right and option to purchase
                     shares of Common Stock, par value $.01 per share (the
“Common Stock”), of the Company (the “Option”) upon and subject to the following
terms and conditions of this agreement (the “Agreement”):

1. The Option is not intended to qualify as an incentive stock option under the
provisions of Section 422 of the Internal Revenue Code of 1986, as amended, or
its predecessor (the “Code”).

2.                      is the date of grant of the Option (“Date of Grant”).

3. The purchase price of the shares of Common Stock subject to the Option shall
be $         per share.

4. The Option shall vest and be exercisable as follows:

 

  (a)                      of such shares of Common Stock shall vest and be
exercisable on or after the first anniversary of the Date of Grant;

 

  (b) an additional                      of such shares of Common Stock shall
vest and be exercisable on or after the second anniversary of the Date of Grant;
and

 

  (c) all such shares of Common Stock shall be exercisable on or after the third
anniversary of the Date of Grant.

Vesting shall cease upon the date of termination of the Optionee’s continuous
service to the Company or an Affiliate as an employee, consultant or director
(“Continuous Service”).

Notwithstanding the foregoing, in the event of (i) the termination of the
Optionee’s Continuous Service as a result of the Optionee’s death or Disability,
or (ii) the occurrence of a Change of Control (as defined in the Plan) during
your Continuous Service, the Option shall be deemed to be fully (100%) vested
and exercisable as of immediately prior to the Optionee’s death or Disability or
the Change of Control.

For purposes of this Agreement, a change in the capacity in which the Optionee
renders service to the Company or an Affiliate as an employee, consultant or
director or a change in the entity for which the Optionee renders such service,
provided that there is no interruption or termination of the Optionee’s service
with the Company or an Affiliate, shall not terminate the Optionee’s Continuous



--------------------------------------------------------------------------------

Service. For example, a change in status from an employee of the Company to a
consultant to an Affiliate or to a director shall not constitute an interruption
of Continuous Service. To the extent permitted by law, the Board or its
compensation committee or any officer designated by the Board or its
compensation committee, in that party’s sole discretion, may determine whether
Continuous Service shall be considered interrupted in the case of any leave of
absence approved by that party, including sick leave, military leave or any
other personal leave. Notwithstanding the foregoing, a leave of absence shall be
treated as Continuous Service for purposes of vesting to such extent as may be
provided in the Company’s leave of absence policy, in the written terms of any
leave of absence agreement or policy applicable to the Optionee, or as otherwise
required by law.

5. The unexercised portion of any such Option shall automatically and without
notice terminate and become null and void at the time of the earliest to occur
of the following:

 

  (a)                     ;

 

  (b) the termination of the Optionee’s Continuous Service, in which event the
Option shall terminate as follows:

 

  (i) if such termination constitutes or is attributable to a breach by the
Optionee of an employment or consulting agreement with the Company or any of its
Affiliates, or if the Optionee is discharged or if his or her Continuous Service
is terminated for Cause, then the Option shall terminate immediately upon such
termination date;

 

  (ii) if such termination is due to the death or Disability of the Optionee,
then the Option shall terminate on the one-year anniversary of the date of death
or Disability of the Optionee; or

 

  (iii) if such termination is for any other reason including the voluntary or
involuntary termination of the Optionee’s Continuous Service, then the Option
shall terminate on the ninetieth (90th) day following the date of termination of
Continuous Service.

 

  (c) the occurrence of a Change of Control; provided, however, that the Option
shall be exercisable until the earlier of (A) the date described in Section 5(a)
and (B) the later of (i) the first anniversary of the Change of Control and
(ii) the time otherwise determined pursuant to the foregoing provisions of this
Section 5.

6. The Option may be exercised, subject to the provisions of the Plan and of
this Agreement, as to all or part of the shares of Common Stock covered hereby,
as to which the Option shall then be exercisable, by providing a notice of
exercise form in accordance with such procedures as are established by the
Company and communicated to the Optionee from time to time. Any notice of
exercise must specify how many shares the Optionee wishes to purchase and how
the shares should be registered. The notice of exercise will be effective when
it is received by the Company at its principal business office, accompanied by
payment of the full purchase price for the shares being purchased, in a form
permitted under the Agreement, and provision, acceptable to the Company,

 

2



--------------------------------------------------------------------------------

for payment of applicable withholding taxes. If someone else wants to exercise
this Option after the Optionee’s death, that person must prove to the Company’s
satisfaction that he or she is entitled to do so.

7. Payment of the purchase price for the shares subject to the Option may be
made by:

 

  (a) cash or by check payable to the Company;

 

  (b) delivery of unrestricted shares of Common Stock having a Fair Market Value
(determined as of the date the Option is exercised, but in no event at a price
per share less than the par value per share of the Common Stock delivered) equal
to all or part of the purchase price and that have been held for more than six
months (or other period required by the Company); provided, that, whenever the
Optionee is permitted to pay the exercise price of an Option by delivering
shares of Common Stock, the Optionee may, subject to procedures satisfactory to
the Committee (as defined in the Plan), satisfy such delivery requirement by
presenting proof of beneficial ownership of such shares, in which case the
Company shall treat the Option as exercised without further payment and shall
withhold such number of shares from the shares acquired by the exercise of the
Option;

 

  (c) delivery of irrevocable instructions to a broker in a form acceptable to
the Company providing for the assignment to the Company of the proceeds of a
sale or loan with respect to some or all of the shares of Common Stock being
acquired upon the exercise of the Option sufficient to pay the exercise price
and/or applicable withholding pursuant to a program or procedure approved by the
Company (including, without limitation, through an exercise complying with the
provisions of Regulation T as promulgated from time to time by the Board of
Governors of the Federal Reserve System); provided that the Company reserves the
right, in its sole discretion, to establish, decline to approve or terminate any
such program or procedures, including with respect to the Optionee
notwithstanding that such program or procedures may be available to others;

 

  (d) upon prior written approval by the Committee, an election by the Optionee
to have the Company withhold from those shares of Common Stock that would
otherwise be received upon exercise of the Option, a number of shares having a
Fair Market Value equal to the exercise price;

 

  (e) any other form permitted by the Committee in its sole discretion; and/or

 

  (f) any combination of any of the foregoing methods.

Notwithstanding the foregoing, payment may not be made in any form that is
unlawful, as determined by the Committee in its sole discretion.

 

3



--------------------------------------------------------------------------------

The Company shall cause certificates for the shares so purchased to be delivered
against payment of the purchase price, as soon as practicable following the
Company’s receipt of the notice of exercise.

8. Neither the Optionee nor the Optionee’s beneficiary, executors or
administrators or any other person shall have any of the rights of a stockholder
in the Company with respect to the shares subject to the Option until the date
of issuance of the shares for which the Option shall have been exercised.

9. The Option is not assignable or otherwise transferable by the Optionee,
either voluntarily or involuntarily, except by will or the laws of descent and
distribution, or as otherwise permitted under the Plan. In the event of the
Optionee’s death, the Option shall thereafter be exercisable (to the extent
otherwise exercisable hereunder) only by the Optionee’s beneficiary, executors
or administrators subject to and in accordance with the provisions of the Plan.

10. The terms and conditions of the Option, including the number of shares and
the class or series of capital stock which may be delivered upon exercise of the
Option and the purchase price per share, are subject to adjustment as provided
in the Plan.

11. The Optionee, by the Optionee’s acceptance hereof, represents and warrants
to the Company that the Optionee’s purchase of shares of capital stock upon the
exercise hereof shall be for investment and not with a view to distribution and
agrees that the shares of capital stock will not be disposed of except pursuant
to an applicable effective registration statement under the Securities Act of
1933, as amended (the “Securities Act”), unless the Company shall have received
an opinion of counsel satisfactory to the Company that such disposition is
exempt from such registration under the Securities Act.

The Optionee agrees that the obligation of the Company to issue shares upon the
exercise of the Option shall also be subject, as conditions precedent, to the
terms of the Plan and compliance with applicable provisions of the Act, state
securities or corporation laws, rules and regulations under any of the foregoing
and applicable requirements of any securities exchange upon which the Company’s
securities shall be listed.

The Company may endorse an appropriate legend referring to the foregoing
representations and restrictions upon the certificate or certificates
representing any shares issued or transferred to the Optionee upon the exercise
of the Option.

12. The Optionee agrees that the Company may deliver by e-mail all documents
relating to the Plan or this Option (including without limitation, prospectuses
required by the Securities and Exchange Commission) and all other documents that
the Company is required to deliver to its security holders (including without
limitation, annual reports and proxy statements). The Optionee also agrees that
the Company may deliver these documents by posting them on a website maintained
by the Company or by a third party under contract with the Company. If the
Company posts these documents on a website, it will notify the Optionee by
e-mail.

13. Any notices provided for in the Option or the Plan shall be given in writing
and shall be deemed effectively given upon receipt or, in the case of notices
delivered by the Company to the Optionee, five (5) days after deposit in the
United States mail, postage prepaid, addressed to the Optionee at the last
address the Optionee provided to the Company.

 

4



--------------------------------------------------------------------------------

14. The Option has been granted subject to the terms and conditions of the Plan,
a copy of which has been provided to the Optionee and which the Optionee
acknowledges having received and reviewed. Any conflict between this Agreement
and the Plan shall be decided in favor of the provisions of the Plan. Any
conflict between this Agreement and the terms of a written employment agreement
for the Optionee that has been approved, ratified or confirmed by the Board of
Directors of the Company or the Committee shall be decided in favor of the
provisions of such employment agreement. Terms used but not defined in this
Agreement shall have the meanings given to them in the Plan. This Agreement may
not be amended in any manner adverse to the Optionee except by a written
agreement executed by the Optionee and the Company.

15. Nothing herein shall confer upon the Optionee the right to continue to serve
as a an employee, consultant or director of the Company or any of its
Affiliates.

16. The Optionee understands that all shares purchased upon exercise of the
Option are subject to compliance with the Company’s Securities Trading Policy.
Further, the Optionee acknowledges that he or she has received and reviewed a
copy of the prospectus describing the Plan and the tax consequences of an
exercise.

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by an
officer duly authorized thereto as of the      day of             , 20    .

ENCORE CAPITAL GROUP, INC. By:  

 

Name:  

 

Title:  

 

ACCEPTED AND AGREED TO:

 

[optionee name]

 

5